Exhibit 99.1 Mercantile Bank Corporation Reports Fourth Quarter and Full Year 2014 R esults Transformational year positions Bank for future growth GRAND RAPIDS, Mich., January 20, 201 5 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $6.3 million, or $0.37 per diluted share, for the fourth quarter of 2014, compared with net income of $5.2 million, or $0.59 per diluted share, for the prior-year period. For the full year 2014, Mercantile reported net income of $17.3 million, or $1.28 per diluted share, compared with net income of $17.0 million, or $1.95 per diluted share, for the full year 2013. “Our fourth quarter results were especially gratifying, as the projected cost saves from our merger with Firstbank Corporation were on target and bode well for 2015 profitability,” said Michael Price, President and Chief Executive Officer. “In addition, loan growth bounced back during the quarter, and combined with our existing backlog, provides optimism for solid loan growth in 2015. Mortgage banking activity also rebounded, and while not at 2013 levels, provided a nice boost to our bottom line.” Results in 2014 reflect the integration of Mercantile and Firstbank Corporation (“Firstbank”), which merged o n June 1, 2014, including consolidated operating results for the combined businesses from the date of merger. Results for the fourth quarter of 2014 include $0.4 million in pre-tax merger-related costs. On an after-tax basis, these costs were $0.2 million, or $0.01 per diluted share. Results for the fourth quarter of 2013 also include $0.5 million in pre-tax merger-related costs, or $0.05 per diluted share after tax. During the fourth quarter of 2013, provision expense was negative $2.5 million, or $0.19 per diluted share after tax; no provision expense was recorded during the fourth quarter of 2014. Results for the full year 2014 include $5.4 million in pre-tax merger-related costs. On an after-tax basis, these costs were $3.8 million, or $0.28 per diluted share. Results for the full year 2013 also include $1.2 million in pre-tax merger-related costs. On an after-tax basis, these costs were $1.1 million, or $0.13 per diluted share. Provision expense was negative $7.2 million, or $0.54 per diluted share after tax in 2013, compared to negative $3.0 million, or $0.14 per diluted share after tax in 2014. “Implementation of the merger continues to go smoothly with both customers and staff, and only a few tasks remain to be completed,” said Samuel Stone, Executive Vice President. “The fourth quarter of 2014 was the second full quarter following the merger, and we are right on the time line established by our merger integration teams. Our projected annual cost savings as disclosed at the time the merger was announced were $5.5 million, or about $1.4 million quarterly. Our fourth quarter 2014 results included realizing a vast majority of this target. We expect to realize 100 percent of this target in the first quarter of 2015 and subsequent quarters.” Except as noted, the Firstbank merger that was consummated effective June 1, 2014 is primarily contributing to the increases over the prior year periods in the income statement and balance sheet. “Acquired loans”, as used herein, are those assumed in the Firstbank merger. The Firstbank merger was considered a business combination and accounted for under FASB Accounting Standards Codification Topic 805, Business Combinations (“ASC 805”). All Firstbank assets and liabilities were recorded at their estimated fair values as of the date of merger and identifiable intangible assets were recorded at their estimated fair value. Estimated fair values are considered preliminary, and in accordance with ASC 805, are subject to change up to one year after the merger date. This allows for adjustments to the initial purchase entries if additional information relative to closing date fair values becomes available. Certain reclassifications of prior periods’ purchase entries may also be made to conform to the current period’s presentation and would have no effect on previously reported net income amounts. Operating Results Total revenue, which consists of net interest income and noninterest income, was $28.5 million during the fourth quarter of 2014, up $14.2 million or 99.5 percent from the prior-year fourth quarter. Net interest income during the fourth quarter of 2014 was $25.2 million, up $12.5 million or 98.3 percent from the fourth quarter of 2013, primarily reflecting a 98.8 percent increase in average earning assets. Total revenue was $87.8 million during the full year 2014, up $33.5 million or 61.6 percent from 2013. Net interest income was $77.8 million in 2014, up $30.3 million or 63.9 percent from the prior year, primarily reflecting a 62.5 percent increase in average earning assets and a slight increase in the net interest margin. The net interest margin of 3.79 percent in the fourth quarter of 2014 and 3.75 percent for the full year 2014 were only slightly different than the respective 2013 margins as a decreased yield on earning assets and a decreased cost of funds substantially offset each other. The yield on earning assets was negatively impacted by decreased yields on securities and loans, reflecting the ongoing low interest rate environment, while the cost of funds was positively impacted by the absorption of Firstbank’s lower-costing interest-bearing liability base and the lowering of interest rates on certain non-certificate of deposit accounts in the latter part of the fourth quarter of 2013. Net interest income and the net interest margin were affected by purchase accounting accretion and amortization entries associated with the fair value measurements recorded effective June 1, 2014. Increases in interest income on loans totaling $1.5 million and $3.2 million, as well as decreases in interest expense on deposits and FHLB advances aggregating $0.6 million and $1.4 million, were recorded during the fourth quarter of 2014 and the seven months subsequent to consummation of the Firstbank merger, respectively. Increases in interest expense on subordinated debentures totaling $0.2 million and $0.4 million were recorded during the respective time periods. Mercantile expects to continue to record adjustments in interest income on loans and interest expense on subordinated debentures in future periods; however, the adjustments to interest expense on deposits and FHLB advances will no longer occur after July of 2015 in accordance with our fair value measurements at the time of the merger. The resulting increase in interest expense will negatively affect our net interest margin by approximately nine basis points in future periods starting after July 31, 2015. An ongoing reallocation of our earning asset mix will help offset this negative impact, as excess lower-yielding overnight funds and cash flows from lower-yielding investments are invested into higher-yielding loans. Noninterest income during the fourth quarter of 2014 was $3.3 million, up 109.5 percent from the prior-year fourth quarter. Noninterest income for 2014 was $10.0 million, up 45.9 percent from 2013. An industry-wide slowdown in mortgage banking activity negatively affected our mortgage banking income during 2014; however, mortgage banking income in the fourth quarter of 2014 increased approximately 21 percent in comparison to the linked quarter, and was approximately 10 percent below what Firstbank and Mercantile combined had achieved in the fourth quarter of 2013. During the third quarter of 2014, mortgage banking income was less than half of what the two companies combined recorded during the third quarter of 2013. Mercantile recorded no provision for loan losses during the fourth quarter of 2014 and a negative $3.0 million provision for the full year 2014 compared to a negative $2.5 million provision and a negative $7.2 million provision during the respective 2013 periods. The negative provisions are the result of several factors, including recoveries of previously charged-off loans, reversals of specific reserves, a reduced level of loan-rating downgrades and ongoing loan-rating upgrades as the quality of the loan portfolio continues to improve. Noninterest expense totaled $19.6 million during the fourth quarter of 2014, up $10.5 million or 115.7 percent from the prior-year fourth quarter. Noninterest expense for 2014 was $65.6 million, up $29.2 million or 80.2 percent from 2013. The increase in noninterest expense in the 2014 periods compared to the respective 2013 periods was mainly attributable to higher costs necessary to operate the combined company. An increase in salary and benefit expenses was mainly due to the increase in employees associated with the completion of the merger with Firstbank, along with the hiring of additional staff members over the past year and merit pay increases. As of December 31, 2014, full-time equivalent employees numbered 653, up from 241 as of December 31, 2013. Pre-tax merger-related costs totaled $0.4 million during the fourth quarter of 2014 and $5.4 million during 2014, compared to $0.5 million and $1.2 million during the respective 2013 periods. Mr. Price continued: “Our cost of funds to earning assets stabilized at 0.44 percent for both the third and fourth quarters of 2014, significantly below Mercantile’s 0.84 percent in 2013 and reflecting the expected benefit of the merger with Firstbank. We believe we are getting the full accretion to earnings that we expected, although we continue to see intense competitive pressure on loan yields, slower progress on growing loans to take greater advantage of the low cost funding base, and mortgage banking volumes that are improving but not as rapidly as we had desired. We remain committed to being diligent on standards for loan quality and profitable pricing, and we are well positioned to continue to see earnings benefit from all of these factors as time goes on.” B alance Sheet As of December 31, 2014, the balance sheet reflected the June consummation of the merger with Firstbank. Total assets were $2.89 billion, an increase of $1.47 billion or 102.8 percent from December 31, 2013; total loans increased $1.04 billion, or 98.4 percent, to $2.09 billion over the same time period. Approximately $90 million and $258 million in term loans to new and existing borrowers were originated during the fourth quarter and full year of 2014, respectively. Ongoing sales and relationship building efforts have resulted in increased lending opportunities. Robert B. Kaminski, Jr., Executive Vice President and Chief Operating Officer, noted: “As expected, our loan portfolio grew in the fourth quarter of 2014 as draws on existing commercial construction and development lines of credit occurred and as term loans to new and existing customers were originated. We will continue to identify and foster new relationships in our expanded banking markets resulting from the merger. Our loan pipeline remains strong and includes approximately $151 million in unfunded commitments related to commercial construction and development projects that are in the construction phase. We anticipate that new lending opportunities will arise as a result of our recent hiring of experienced commercial loan officers in the Grand Rapids and Lansing markets.” Commercial-related real estate loans continue to comprise a majority of Mercantile’s loan portfolio, representing approximately 56 percent of total loans as of December 31, 2014. Non-owner occupied commercial real estate (“CRE”) loans and owner-occupied CRE loans equaled 27 percent and 21 percent of total loans, respectively, as of December 31, 2014. Commercial and industrial loans represented 26 percent of total loans as of December 31, 2014. As of December 31, 2014, total deposits were $2.28 billion, up $1.16 billion from December 31, 2013. Growth in local deposits was driven primarily by the merger, as well as new commercial loan relationships. Wholesale funds were $230 million, or less than 10 percent of total funds, as of December 31, 2014. Asset Quality Nonperforming assets (“NPAs”) at December 31, 2014 were $31.4 million, or 1.1 percent of total assets, compared to $9.6 million, or 0.7 percent of total assets, as of December 31, 2013. The nonperforming asset total of $31.4 million consists primarily of $29.4 million in nonperforming loans. The level of NPAs represents an increase of $21.8 million from the end of 2013, primarily resulting from the deterioration of one commercial credit relationship, which was placed on nonaccrual during the fourth quarter of 2014. This one relationship accounted for approximately 70 percent of total NPAs at December 31, 2014. Net loan charge-offs were $0.3 million during the fourth quarter of 2014 compared with net loan charge-offs of $0.1 million for the linked quarter and net loan recoveries of $0.1 million for the prior-year fourth quarter. Net loan recoveries totaled $0.2 million during 2014 and $1.3 million during 2013. Capital Position Shareholders’ equity totaled $328 million as of December 31, 2014, an increase of $175 million from year-end 2013 primarily due to the merger with Firstbank. The Bank’s capital position remains above “well-capitalized” with a total risk-based capital ratio of 14.4 percent as of December 31, 2014, compared to 15.7 percent at December 31, 2013. At December 31, 2014, the Bank had approximately $101 million in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution. Mercantile reported 16,976,839 total shares outstanding at December 31, 2014, reflecting the issuance of 8,087,272 new shares to Firstbank shareholders effective on the merger consummation at June 1, 2014. Mr. Price concluded: “We are very pleased with our financial performance during 2014, delivering strong results while accomplishing the most significant event in the history of our Company. At the same time, we are excited about our prospects for 2015. Our team did an excellent job of executing the merger integration, and we can now focus our attention on new sales opportunities across our larger footprint.” About Mercantile Bank Corporation Based in Grand Rapids, Michigan, Mercantile Bank Corporation is the bank holding company for Mercantile Bank of Michigan. Mercantile provides banking services to businesses, individuals and governmental units, and differentiates itself on the basis of service quality and the expertise of its banking staff. Mercantile has assets of approximately $2.9 billion and operates 53 banking offices serving communities in central and western Michigan. Mercantile Bank Corporation’s common stock is listed on the NASDAQ Global Select Market under the symbol “MBWM.” Forward-Looking Statements This news release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Actual results may differ materially from the results expressed in forward-looking statements. Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and nontraditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; our ability to successfully integrate the operations of Mercantile and Firstbank and their respective subsidiary banks; the ability of the combined company to compete in the highly competitive banking and financial services industry; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economies; and other factors, including risk factors, disclosed from time to time in filings made by Mercantile with the Securities and Exchange Commission. Mercantile undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. FOR FURTHER INFORMATION: AT MERCANTILE BANK CORPORATION: Michael Price Charles Christmas President & Chief Executive Officer Chief Financial Officer 616-726-1600 616-726-1202 mprice@mercbank.com cchristmas@mercbank.com Mercantile Bank Corporation Fourth Quarter 2014 Results MERCANTILEBANK CORPORATION CONSOLIDATEDBALANCE SHEETS DECEMBER 31, DECEMBER 31, DECEMBER 31, 2014 2013 2012 (Unaudited) (Audited) (Audited) ASSETS Cash and due from banks $ 43,754,000 $ 17,149,000 $ 20,302,000 Interest-bearing deposits 117,777,000 6,389,000 10,822,000 Federal funds sold 11,207,000 123,427,000 104,879,000 Total cash and cash equivalents 172,738,000 146,965,000 136,003,000 Securities available for sale 432,912,000 131,178,000 138,314,000 Federal Home Loan Bank stock 13,699,000 11,961,000 11,961,000 Loans 2,089,277,000 1,053,243,000 1,041,189,000 Allowance for loan losses ) ) ) Loans, net 2,069,236,000 1,030,422,000 1,012,512,000 Premises and equipment, net 48,812,000 24,898,000 25,919,000 Bank owned life insurance 57,861,000 51,377,000 50,048,000 Goodwill 49,473,000 0 0 Core deposit intangible 15,624,000 0 0 Other assets 33,024,000 30,165,000 48,169,000 Total assets $ 2,893,379,000 $ 1,426,966,000 $ 1,422,926,000 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 558,738,000 $ 224,580,000 $ 190,241,000 Interest-bearing 1,718,177,000 894,331,000 944,963,000 Total deposits 2,276,915,000 1,118,911,000 1,135,204,000 Securities sold under agreements to repurchase 167,569,000 69,305,000 64,765,000 Federal Home Loan Bank advances 54,022,000 45,000,000 35,000,000 Subordinated debentures 54,472,000 32,990,000 32,990,000 Accrued interest and other liabilities 12,263,000 7,435,000 8,377,000 Total liabilities 2,565,241,000 1,273,641,000 1,276,336,000 SHAREHOLDERS' EQUITY Common stock 317,904,000 162,999,000 166,074,000 Retained earnings (deficit) 10,218,000 ) ) Accumulated other comprehensive income (loss) 16,000 ) 1,650,000 Total shareholders' equity 328,138,000 153,325,000 146,590,000 Total liabilities and shareholders' equity $ 2,893,379,000 $ 1,426,966,000 $ 1,422,926,000 Mercantile Bank Corporation Fourth Quarter 2014 Results MERCANTILE BANK CORPORATION CONSOLIDATEDREPORTS OF INCOME THREE MONTHS ENDED THREE MONTHS ENDED TWELVE MONTHS ENDED TWELVE MONTHS ENDED December 31, 2014 December 31, 2013 December 31, 2014 December 31, 2013 (Unaudited) (Unaudited) (Unaudited) (Audited) INTEREST INCOME Loans, including fees $ 25,745,000 $ 13,980,000 $ 80,824,000 $ 52,924,000 Investment securities 2,331,000 1,305,000 8,060,000 5,085,000 Federal funds sold 7,000 84,000 124,000 212,000 Interest-bearing deposits 64,000 4,000 110,000 21,000 Total interest income 28,147,000 15,373,000 89,118,000 58,242,000 INTEREST EXPENSE Deposits 2,099,000 2,179,000 8,378,000 8,912,000 Short-term borrowings 40,000 22,000 123,000 80,000 Federal Home Loan Bank advances 163,000 154,000 635,000 533,000 Other borrowed money 672,000 323,000 2,204,000 1,261,000 Total interest expense 2,974,000 2,678,000 11,340,000 10,786,000 Net interest income 25,173,000 12,695,000 77,778,000 47,456,000 Provision for loan losses 0 ) ) ) Net interest income after provision for loan losses 25,173,000 15,195,000 80,778,000 54,656,000 NONINTEREST INCOME Service charges on accounts 837,000 377,000 2,586,000 1,532,000 Mortgage banking income 691,000 129,000 1,672,000 800,000 Other income 1,805,000 1,085,000 5,770,000 4,540,000 Total noninterest income 3,333,000 1,591,000 10,028,000 6,872,000 NONINTEREST EXPENSE Salaries and benefits 10,310,000 5,204,000 33,703,000 20,298,000 Occupancy 1,496,000 626,000 4,637,000 2,547,000 Furniture and equipment 563,000 230,000 1,738,000 984,000 Merger-related costs 366,000 467,000 5,447,000 1,246,000 Problem asset costs 406,000 ) 585,000 595,000 FDIC insurance costs 449,000 189,000 1,182,000 793,000 Other expense 6,006,000 2,557,000 18,318,000 9,940,000 Total noninterest expense 19,596,000 9,085,000 65,610,000 36,403,000 Income before federal income tax expense 8,910,000 7,701,000 25,196,000 25,125,000 Federal income tax expense 2,617,000 2,538,000 7,865,000 8,092,000 Net Income $ 6,293,000 $ 5,163,000 $ 17,331,000 $ 17,033,000 Basic earnings per share $ 0.37 $ 0.59 $ 1.28 $ 1.96 Diluted earnings per share $ 0.37 $ 0.59 $ 1.28 $ 1.95 Average basic shares outstanding 16,919,559 8,724,163 13,510,991 8,710,677 Average diluted shares outstanding 16,989,476 8,735,096 13,555,519 8,724,708 Mercantile Bank Corporation Fourth Quarter 2014 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr EARNINGS Net interest income $ 25,173 25,989 15,553 11,064 12,695 77,778 47,456 Provision for loan losses $ 0 ) Noninterest income $ 3,333 2,899 2,288 1,506 1,591 10,028 6,872 Noninterest expense $ 19,596 20,741 16,066 9,207 9,085 65,610 36,403 Net income before federal income tax expense $ 8,910 8,547 2,475 5,263 7,701 25,196 25,125 Net income $ 6,293 5,947 1,509 3,580 5,163 17,331 17,033 Basic earnings per share $ 0.37 0.35 0.13 0.41 0.59 1.28 1.96 Diluted earnings per share $ 0.37 0.35 0.13 0.41 0.59 1.28 1.95 Average basic shares outstanding 16,919,559 16,852,050 11,406,908 8,738,836 8,724,163 13,510,991 8,710,677 Average diluted shares outstanding 16,989,476 16,926,249 11,435,867 8,741,121 8,735,096 13,555,519 8,724,708 PERFORMANCE RATIOS Return on average assets % Return on average equity % Net interest margin (fully tax-equivalent) % Efficiency ratio % Full-time equivalent employees YIELD ON ASSETS / COST OF FUNDS Yield on loans % Yield on securities % Yield on other interest-bearing assets % Yield on total earning assets % Yield on total assets % Cost of deposits % Cost of borrowed funds % Cost of interest-bearing liabilities % Cost of funds (total earning assets) % Cost of funds (total assets) % PURCHASE ACCOUNTING ADJUSTMENTS Loan portfolio - increase interest income $ 1,507 1,175 512 0 0 3,194 0 Time deposits - reduce interest expense $ 588 588 196 0 0 1,372 0 FHLB advances - reduce interest expense $ 11 11 4 0 0 26 0 Trust preferred - increase interest expense $ 171 171 57 0 0 399 0 Core deposit intangible - increase overhead $ 794 794 265 0 0 1,853 0 CAPITAL Tangible equity to tangible assets % Tier 1 leverage capital ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tier 1 capital $ 314,752 307,562 302,365 183,251 178,598 314,752 178,598 Tier 1 plus tier 2 capital $ 334,793 327,936 323,221 198,667 193,925 334,793 193,925 Total risk-weighted assets $ 2,319,404 2,335,589 2,308,746 1,227,722 1,218,721 2,319,404 1,218,721 Book value per common share $ 19.33 19.04 18.77 18.05 17.54 19.33 17.54 Tangible book value per common share $ 15.49 15.05 14.73 18.05 17.54 15.49 17.54 Cash dividend per common share $ 0.12 0.12 2.12 0.12 0.12 2.48 0.45 ASSET QUALITY Gross loan charge-offs $ 466 345 103 588 2,408 1,502 5,290 Recoveries $ 132 263 705 621 2,535 1,721 6,634 Net loan charge-offs $ 334 82 ) Net loan charge-offs to average loans % % (0.18% ) (0.01% ) (0.05% ) (0.01% ) (0.13% ) Allowance for loan losses $ 20,041 20,374 20,856 20,954 22,821 20,041 22,821 Allowance to originated loans % Nonperforming loans $ 29,434 6,071 5,741 6,342 6,718 29,434 6,718 Other real estate/repossessed assets $ 1,995 2,659 2,878 2,350 2,851 1,995 2,851 Nonperforming loans to total loans % Nonperforming assets to total assets % Mercantile Bank Corporation Fourth Quarter 2014 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 413 436 463 465 467 413 467 Construction $ 0 0 22 22 22 0 22 Owner occupied / rental $ 4,951 5,252 4,867 4,212 4,426 4,951 4,426 Commercial real estate: Land development $ 209 222 327 453 481 209 481 Construction $ 0 0 0 0 0 0 0 Owner occupied $ 18,338 906 1,475 859 1,049 18,338 1,049 Non-owner occupied $ 1,075 1,585 1,198 1,883 2,108 1,075 2,108 Non-real estate: Commercial assets $ 6,401 296 267 798 1,016 6,401 1,016 Consumer assets $ 42 33 0 0 0 42 0 Total nonperforming assets $ 31,429 8,730 8,619 8,692 9,569 31,429 9,569 NONPERFORMING ASSETS - RECON Beginning balance $ 8,730 8,619 8,692 9,569 12,158 9,569 25,940 Additions - originated loans $ 24,734 1,215 164 174 1,869 26,287 3,907 Merger-related activity $ 160 830 1,187 0 0 2,177 0 Return to performing status $ ) 0 0 0 0 ) 0 Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ ) 0 ) Valuation write-downs $ ) ) ) 0 ) ) ) Ending balance $ 31,429 8,730 8,619 8,692 9,569 31,429 9,569 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 550,629 541,805 538,791 289,009 286,373 550,629 286,373 Land development & construction $ 51,977 52,218 55,948 37,190 36,741 51,977 36,741 Owner occupied comm'l R/E $ 430,406 412,470 411,116 264,299 261,877 430,406 261,877 Non-owner occupied comm'l R/E $ 559,594 584,422 588,752 378,034 364,066 559,594 364,066 Multi-family & residential rental $ 122,772 95,649 93,939 35,686 37,639 122,772 37,639 Total commercial $ 1,715,378 1,686,564 1,688,546 1,004,218 986,696 1,715,378 986,696 Retail: 1-4 family mortgages $ 214,696 217,751 215,908 30,800 31,467 214,696 31,467 Home equity & other consumer $ 159,203 163,950 169,028 31,778 35,080 159,203 35,080 Total retail $ 373,899 381,701 384,936 62,578 66,547 373,899 66,547 Total loans $ 2,089,277 2,068,265 2,073,482 1,066,796 1,053,243 2,089,277 1,053,243 END OF PERIOD BALANCES Loans $ 2,089,277 2,068,265 2,073,482 1,066,796 1,053,243 2,089,277 1,053,243 Securities $ 446,611 473,235 494,501 153,058 143,139 446,611 143,139 Other interest-bearing assets $ 128,984 82,545 60,123 84,124 129,816 128,984 129,816 Total earning assets (before allowance) $ 2,664,872 2,624,045 2,628,106 1,303,978 1,326,198 2,664,872 1,326,198 Total assets $ 2,893,379 2,863,104 2,879,282 1,413,515 1,426,966 2,893,379 1,426,966 Noninterest-bearing deposits $ 558,738 535,101 515,646 230,709 224,580 558,738 224,580 Interest-bearing deposits $ 1,718,177 1,736,607 1,787,615 877,542 894,331 1,718,177 894,331 Total deposits $ 2,276,915 2,271,708 2,303,261 1,108,251 1,118,911 2,276,915 1,118,911 Total borrowed funds $ 279,790 254,203 249,631 142,833 148,915 279,790 148,915 Total interest-bearing liabilities $ 1,997,967 1,990,810 2,037,246 1,020,375 1,043,246 1,997,967 1,043,246 Shareholders' equity $ 328,138 320,993 316,138 157,689 153,325 328,138 153,325 AVERAGE BALANCES Loans $ 2,085,844 2,075,087 1,377,986 1,059,595 1,054,573 1,653,605 1,050,961 Securities $ 459,920 484,345 267,273 147,164 142,736 340,771 143,593 Other interest-bearing assets $ 109,128 66,207 89,741 114,553 138,077 94,851 91,171 Total earning assets (before allowance) $ 2,654,892 2,625,639 1,735,000 1,321,312 1,335,386 2,089,227 1,285,725 Total assets $ 2,889,475 2,862,349 1,882,618 1,420,512 1,437,436 2,269,913 1,392,398 Noninterest-bearing deposits $ 561,031 532,997 318,632 214,037 220,826 407,870 197,621 Interest-bearing deposits $ 1,736,242 1,757,162 1,169,863 890,698 907,277 1,391,818 899,707 Total deposits $ 2,297,273 2,290,159 1,488,495 1,104,735 1,128,103 1,799,688 1,097,328 Total borrowed funds $ 254,290 245,522 176,946 156,043 150,341 208,572 139,525 Total interest-bearing liabilities $ 1,990,532 2,002,685 1,346,809 1,046,741 1,057,618 1,600,390 1,039,232 Shareholders' equity $ 324,075 316,410 205,558 155,073 151,873 250,879 149,990
